 Case 3:19-cv-19126-MAS-TJB Document 1 Filed 10/16/19 Page 1 of 15 PageID: 1




Tremayne Durham, Plainti~f, Pro Se
#6470 07/S.B.I. OS016 13467
New Jersey State Prison
P.O. Box 861
Trenton, NJ 08625

                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

TREMAYNE DURHAM,
      Plaintiff,

        v.                                        CIVIL ACTION No.:


B. DAVIS,
Administrator
D. RICHARDS,
Associate Administrator
C. SEARS,
Major
0. MENDOZA,
Sergeant
M. MERRIEL,
Senior Correctional Office
S. LEWIS,
Senior Correctional Officer
A. Mcclean,
Senior Correctional Officer
       Defendants.



                               INTRODUCTION

       COMES NOW,    Tremayne Durham,       Plaintiff,   Pro Se,   in the above

matter,      and beseeches this honorable Court to treat this instant

cause liberally, and afford it the principles of a prose litigant

as established by the U.S. Supreme Court in Haines             v. Kerner, 404

U.S.   519,   92, S.Ct. 594, 30 L.Ed. 2d. 652, and Estelle v. Gamble,

429 U.S. 106.



                                        1
    Case 3:19-cv-19126-MAS-TJB Document 1 Filed 10/16/19 Page 2 of 15 PageID: 2




                                         COMPLAINT

        Tremayne     Durham ,     Plaintiff ,      Pro   Se,   allege    and    complains

against Defendants B. Davis, D. Richards, C. Sears , 0. Mendoza, M.

Merriel, S. Lewis, and A~ Mcclean , as follows:

                                JURISDICTION AND VENUE

        1. This is a 19 83 action brought to redress the deprivation

under t he Civil        Rights Act enacted by Congress                  to   redress the

deprivation under color of state law and Constitution of the United

States .     42 U.S.C .    §    1983 .   This Court has original             jurisdict ion

over Plaintiff's claims pursuant to 28 U. S.C. § 1331 and 1343 (a)

(3). Jurisdiction over Plaintiff's claims for declaratory relief

can be       found at     28    U.S.C.    §   22 01   and 2202.   Jurisdiction over

Plaintiff's claims for injunctive re lief can be found at 28 U.S.C.

§    2283    and §   2284,      and Rule      65 of the Federal Rules of Civi l

Procedure .



                           PREVIOUSLY DISMISSED ACTION

        2.   Plaintiff has not ha d an action ·or appeal dismissed on

thr ee or more prior occasions on the grounds that the action or

appeal was frivo lous, malicious, or failed to state a claim upon

which relief may be granted.

                                          PARTIES

        3.   Plaintiff,        TREMAYNE DURHAM,       is a Oregon State prisoner,

convicted and sentenced by the State of Oregon and is confined as

                                               2
 Case 3:19-cv-19126-MAS-TJB Document 1 Filed 10/16/19 Page 3 of 15 PageID: 3




an out of state contract prisoner pursuant to the Out of State

Compact       Agreement      Act   (hereafter   LC.A.)   with   the    New   Jersey

Department of Corrections at New Jersey State Prison.                   (Hereafter

NJSP)    At    all   times    relevant   to this    complaint defendants      were

acting under color of state law.                Plaintiff is a ' citizen of the

United States.

        4.   Defendant, B. DAVIS,        is the Administrator at NJSP during

the violations complained of herein by Plaintiff. Defendant Davis

carries out his official duties at the prison's business address,

which is, NJSP , yct and Federal Street, Trenton, NJ 08625. Defendant

Davis,       is responsible for implementing rules, policy procedures,

operating practices, and has final supervisory authority at NJSP

to modify, change, deny or approve as such in a consistent manner

with the governing rules as defined in 10:A, state laws, and the

constitution of the U.S., as well as enforcing the same. Defendant

Davis has supervisory authority over defendants D.                    Richards,   C.

Sears, 0. Mendoza, M. Merriel, S. Lewis, and A. McClean to correct

their behavior if the behavior is not in compliance with 10 :A,

state law, or the constitution of the U.S. Defendant Davis is being

sued in his individual and official capacity.

        5. Defendan.t, D. RICHARDS, is the Associate Administrator at

NJSP,    during the violations complained of herein by Plaintiff.

Defendant Richards carries out his official duties at the prison's

business address, which is, NJSP, 3 rd and Federal Street, Trenton,

                                           3
 Case 3:19-cv-19126-MAS-TJB Document 1 Filed 10/16/19 Page 4 of 15 PageID: 4




NJ 0862 5 . Defendant Richards, to the best of Plaintiff's knowledge

has supervisory autho rity at NJSP over defendants C.                                   Sears,       0.

Mendoza, M. Merriel, S. Lewis, and A. Mcclean. Defendant Richards,

is     responsible         for       implementing           rules,       policy        procedures,

operating practices ,               and    ha s   supervisory authority at                   NJSP to

modify,      c ha nge,    deny or appr ove as such in a                     consistent manner

with the governing rules as defined in 10:A, state laws, and the

constitution of the U.S., as well as enforcing the same. Defendant

Ric h ards     is      responsible          for    having        knowledge        of     custodial

operations        in     the   North        Compound        which      includes     the      medical

dep artment. Defendant Richards is being sued in his individual and

official capacity.

       6.    Defendant,        C.    SEARS ,      is the Maj or at NJSP,               during the

violations        complained of            herein      by    Plaintiff.       Defendant        Sears

carries out his official duties at the prison's business address

which is, NJSP, 3 rd and Federal Street, Trenton, NJ 08 625 . Defendant

Sears to       the     be st of Plaintiff's              knowledge       is   responsible           for

imp lementing rules,             p olicy procedures,             operating practices,               and

ha s   supervisory        authority         at    NJSP      to modify,        change,        deny    or

approve as such in a consistent manner with the governing rules as

defined in 10 :A, state laws, and the constitution of the U.S., as

well    as    enforcing        the        same.    Defendant        Sears     has      supervisory

authority over defendants 0. Mendoza, M. Merriel, S. Lewis, and A.

Mcclean      to     correct      their      behavior        if   the    behavior        is   not     in

                                                   4
 Case 3:19-cv-19126-MAS-TJB Document 1 Filed 10/16/19 Page 5 of 15 PageID: 5




compliance with 10:A, state laws and the constitution of the U.S.,

and enforcing all policies and operating procedures inside of the

medical department. Defendant Sears is being sued in his individual

and official capacity .

        7. Defendant , 0. MENDOZA, is the Sergeant at NJSP , during the

violations complained of herein by Plaintiff.             Defendant Mendoza

carries out    his official duties at the prison's business address

which is, NJSP, 3 rd and Federal Street, Trenton , NJ 08625. Defendant

Mendoza to the best of Plaintiff ' s        knowledge is responsible for

e nforci n g r ul es, polic y procedures, operating practices, and has

supervisory authority at NJSP to modify , change , deny or approve

as such in a consistent manner with the governing rules as defined

in 10:A, state laws, and the constitution of the U.S. , as well as

enforcing the same.     Defendant Mendoza has supervisory authority

over defendants M.     Merriel,    S . Lewis ,   and A. McClean to correct

their behavior if the behavior is n o t          in compliance with 10: A,

state l aws and the constitution of the U.S. ,            and enforcing all

policies     and   operating      procedures     inside   of   the   medical

department. Defendant Mendoza is being sued in his individual and

official capacity.

        8. Defendant, M. MERRIEL, is a senior correctional officer at

NJSP,    during the violations      complained of herein by plaintiff .

Defendant Merriel carries out his official duties at the prison's

business, which is New Jersey State Prison 3rd, and Federal Street,

                                       5
 Case 3:19-cv-19126-MAS-TJB Document 1 Filed 10/16/19 Page 6 of 15 PageID: 6




Trenton, NJ. 08625 . At the time of the violations complained of by

plaintiff defendant Merriel was working as a seriior correct ional

officer assigned to the medical department clinic area . Defendant

Merriel's     responsibility           is   to         enforce    the        prison's     rules,

policies,     and      operating       procedures          inside       the     clinic     which

includes, but not limited to , security for the clinic, registering

prisoners names and numbers to see a nurse, provider, or doctor,

physical    therapist,        and     the   rotation       of     such prisoners          in   an

orderly fashion. Defendant Me rriel is being sued in his individual

and official capacity.

 9 . Defendant; S. Lewis, is a senior correctional officer at NJSP,

during the violations complained of herein by plaintiff . Defendant

Lewis carries out her offici al duties at the prison ' s business,

which is New Jersey State Prison 3rd , and Federal Street, Trenton,

NJ. 08625. At the time of the violations complained of by plaintiff

defendant    Lewis      was    working      as     a    senior        correctional       officer

assigned to the medical department of the clinic area . Defendant

Lewis' responsibility is to enforce the prison's rules, policies,

and operating procedures insi de the clinic which includes, but not

limited to,     security for the clinic ,                registering prisoners names

and   numbers     to    see     a     nurse,       provider,      or     doctor,        physical

therapist,      and    the    rotation      of      such    prisoners         in   an    orderly

fashion.     Defendant        Lewis    is   being       sued     in    her    indi victual     and

official capacity.

                                               6
 Case 3:19-cv-19126-MAS-TJB Document 1 Filed 10/16/19 Page 7 of 15 PageID: 7




      10.    Defendant, A. McClean , is a senior correctional officer

at NJSP, during the viol ati o ns complained of herein by plaintiff.

Defendant Mcclean carries out his official duties at the prison's

business, address which is New Jersey State Prison 3rd, and Federa l

Street,      Trenton,    NJ .       08625 .     At    the   time        of     the     violations

complained of by plaintiff defendant Mcclean was working as                                      a

senior correctional officer assigned as a relief officer to the

medical      department       of     the      clinic    area.      Defendant           McClean's

responsibility is to enforce the prison's rules,                                policies,      and

operating procedures            i nside the clinic which i ncludes,                       but not

limited to, security for the clinic, registering prisoner's names

and   numbers     to    see     a     nur se,       provider,      or        doctor,      physical

therapist,      and    the    rotation        of     such   prisoners          in    an    orderly

fashion. Defendant M. McClean , is being sued in his individual and

official capacity.

                                              FACTS

      11 . On 1/3/18, pl a intiff was diagnosed as having l umbar

ste nosis requiring epidural steroid injections.                             (SEE: Exhibit

A).

      12. On 5/20/19 , plaintiff was issued a cane by Doctor R.

Miller, MD for six months for plaintiff's lumbar stenosis

condi tion (SEE: Exhibit B.)

      1 3.   On 6/16/19,        plaintiff submitted a sick call slip to be

seen by a health care provider for his lower back.

                                                7
 Case 3:19-cv-19126-MAS-TJB Document 1 Filed 10/16/19 Page 8 of 15 PageID: 8




       14. · On 6/18/19,    plaintiff went to the clinic for his sick

call    appointment.      After   first       giving    his   name   to     defendant

correctional officer S. Lewis who was the officer standing behind

the lectern at the time. C/0 Lewis instructed plaintiff to wait in

the clinic holding room.

       Defendant      Correctional    Officer      M.    Merriel     then     ordered

plaintiff to leave his cane inside the clinic.

       Defendant      Correctional    Officer      A.    Mcclean     pointed    to   a

receptacle by the clinic door and instructed plaintiff to leave

his cane there. Defendant B. Davis, D. Richards, C. Sears, and 0.

Mendoza are         aware of this practice and have authorized it and

acquiescenced to it.

       Plaintiff followed the officers instructions and left his

cane inside the clinic in the receptacle. As a result of not having

his    cane   for    support and no    handrails        in the   holding room to

accommodate plaintiff when he attempted to get up to reenter the

clinic after his name was called his legs suddenly gave out and he

fell to the floor writhing in extreme pain cascading down his lower

back to his legs.

       An emergency medical code was called by the officer working

in the 1 E Booth which is across from the clinic.

       Plaintiff was placed on a stretcher in acute pain and taken

to the clinic trauma room where he was given various doses of pain




                                          8
 Case 3:19-cv-19126-MAS-TJB Document 1 Filed 10/16/19 Page 9 of 15 PageID: 9




medication           including ;      Keto rolae,           Tromethamne,         Ibupro fe n,    and

Rob a xin.      (SE E: Exhibits Cl , C2 ,          &   C3. )

         Plaintiff was later admitte d to the clinic infirmary where he

stayed for three day s               under observation and medical                       treatment .

(SEE: Exhibits Dl & D2.)

         15.    On    6/24 /19,      p laint iff       filed     an    inquiry      to    get   this

pra cti ce       stopped.       On    6/25/19 ,         defendant        C.     Sears      answered

plaintiff's inquiry refusing to stop this prac tice .                              (SEE: Exhibit

E. ) .

         16 .   On    6/25/19,       plaintiff         file d    a    grievance     to    get   this

practice stopped.

         17.    On    6/27/19,       defenda nt        C.      Sears    answered      plaintiff's

grievance refusing to s top this practice.                            (SEE: Exhibit F.).

         18 . On 7/1/19, plaintif f filed an appeal.

         19 . on 7/9/19 , pl ai ntiff 's appeal was denied.                        (SEE: Exhibit

F.).

         20 . On 7/10/19 , plaintiff filed another grievance to get the

practice stopped of prisoners ' cane being taken while also alerting

the      administration         there     is   no       appropriate           accommodat ion s    to

assist prisoners once their cane is taken.                             (SEE: Exhibit G.

         21.    On 7 /15 /19,      Gwendolyn Lewis wrote the matter was be ing

ref e rred to Health Services at Central.

         22 . On 7/16/19, plaintiff appealed the matter.




                                                   9
Case 3:19-cv-19126-MAS-TJB Document 1 Filed 10/16/19 Page 10 of 15 PageID: 10




        23. On 7/17/19, Cindy Ford wrote the ma tter was being referred

to defendant B. Davi s who is the administrator.

        24 .    On    7 /25/19,     defendant         D.        Richards    denied   plaintiff's

appeal.        (SEE : Exhibit H.) .

        25.      Plaintiff        have     exhausted             all    applicable      available

administrative grievances pursuant to 42 U. S.C.                              §   1991 (e).    (SEE:

Exhibits A through H.) .

        26. Prior to filing this complaint about the practices, acts,

and failure to act, which re sulted in plaintiff's Eight Amendment

Right      being       violated ,    when       it       is     well    established     Law     that

defendants could not violate plaintiff ' s rights.                                Defendants knew

or should have known that their actions described above were in

direct violation of well-established Court decisions designed to

pro tect       plaintiff 's rights under the Constitution of the United

States.

        27 .    Defendants        actions      as    set        forth   in the Complaint         and

paragraphs           above demonstrates             defendants arbitrary ,            capricious,

malicious ,       and intenti o nally infringement upon plaintiff's right

with    reckless        disregard        for    the      consequences        of their      actions

and /o r inactions.

        28.      Plaintiff's         reassert            11 ,     through     24 ,   and      states

defendants practices, acts,                    and failure to act , are in violation

of   clearly established law                   known or should have been known to

defendants divesting them of any shield o f qualified immunity.

                                                    10
Case 3:19-cv-19126-MAS-TJB Document 1 Filed 10/16/19 Page 11 of 15 PageID: 11




                                  CAUSE OF ACTION I

               VIOLATION OF PLAINT IFF'S EIGHT AMENDMENT RIGHTS

                           DELIBERATE INDIFFERENCE.

         29. Plaintiff repeats and alleges paragraphs 11, through 24,

if same has been set forth herein .

                              CAUSE OF ACTION II

         30.   Defendants B. Davis ,       D. Richards , C. Sears, 0. Mendoza,

M. Merriel,       S. Lewis , and A. McClean (Hereafter Defendants)          each

had personal        knowledge and/or        acquiescence by their practices,

acts ,    and failure to act.        Defendants arbitrarily,      capriciously,

maliciously,       and intentionally engaged in unlawful actions which

were     cruel    and   unusual    which    resulted   in   plaintiff   suffering

unnecessary and wanton pain violating plaintiff's Eight Amendment

Rights .

                              CAUSE OF ACTION III

         UNITED STATES REHABILITATION ACT AND/OR AMERICANS WITH

                                  DISABILITIES ACT

         31. Plaintiff repeats and alleges paragraphs 11, through 30,

if same has been set forth herein.

         32.     Defendants       each     had   personal     knowledge    and/or

acquiescence relating to the violations of the U.S. Rehabilitation

Act and/or Americans with Disabilities Act complained of herein

this complaint.

                                            11
Case 3:19-cv-19126-MAS-TJB Document 1 Filed 10/16/19 Page 12 of 15 PageID: 12




       33.         Plaintiff was diagnosed with severe and multiple back

complications for which plaintiff was prescribed a cane by a doctor

to assist plaintiff with walking and standing.

       34.         Defendants    acquiescence      and had personal       knowledge of

operating practices and policy that allowed for plaintiff's cane

to    be     taken     causing    plaintiff     to    fall    resulting   in   plaintiff

exacerbating his degenerative back condition.

       35.         The U.S.   Rehabilitation Act        and/or The Americans with

Disabilities Act require(s) that Defendants provide a reasonable

accommodation for plaintiff's disability, which they failed to do

when the Defendants took plaintiff's cane.

       36. Defendants acting under the color of state law violated

the        u. s.     Rehabilitation      Act,        and/or    The   Americans      with

Disabilities Act, by taking plaintiff's cane issued to plaintiff

by a doctor for medical reasons.

       37. As a direct and proximate result of Defendants violation

of    the      U.S.     Rehabilitation    with        Disabilities    Act,     plaintiff

suffered unnecessary and wanton pain,                   and had to be hospitalized

in the prison's infirmary for three days and prescribed medication

for pain.

       By their practices,            acts,     and    failure    to act,      Defendants

arbitrarily, capriciously, maliciously, and intentionally engaged

in unlawful actions, which resulted in plaintiff's Eight Amendment

rights being violated.

                                              12
Case 3:19-cv-19126-MAS-TJB Document 1 Filed 10/16/19 Page 13 of 15 PageID: 13




                                   PRAYER FOR RELIEF

      Plaintiff has no adequate remedy at Law to redress the wrongs

set   forth     in   this    complaint.     Plaintiff       has     suffered    and    will

continue to suffer irreparable injury as a result of the unlawful

acts, and practices and failure to act by the defendants as alleged

herein,    unless     plaintiff       is   granted    the    injunctive        relief       he

requests he seeks.

         WHEREFORE:      Plaintiff     requests      that    this    Court     grant       the

fol l owi n g relief:

      A. Ad judge and declare defendants actions as set forth in the

complaint       paragraphs         above    demonstrates          they    arbitrarily,

capriciously, maliciously, and intentionally deprived plaintiff of

his Eight Amendment Rights under the Constitution of the United

states    by    authorized       actions   with   reckless        disregard      for       the

consequences of their actions. Consequently, plaintiff is entitled

to an award for compensatory damages in the amount of $100.000,

thousand       dollars      from    each   Defendant        which     hopefully       is     a

sufficient       amount     to     deter   defendants        from     continuing       such

practices as one, some, or all of the defendants have a history of

being sued for the very same thing as alleged in the complaint.

      B. Adjudge and declare defendants actions as set forth in the

complaint       paragraphs         above    demonstrates          they    arbitrarily,

capriciously, maliciously, and intentionally deprived plaintiff of

his Eight Amendment Rights under the Constitution of the United

                                            13
Case 3:19-cv-19126-MAS-TJB Document 1 Filed 10/16/19 Page 14 of 15 PageID: 14




states    by    authorized        action        with   reckless        disregard      for        the

consequences of their actions . Consequently , plaintiff is entitled

to   an   award    for    punitive       damages       in    the      amount   of    $100.000,

thousand       dollars     from    each         Defendant        which    hopefully         is     a

sufficient       amount     to    deter         defendants         from   continuing         such

practices as one, some, or all of the defendants have a history of

being sued for the very same thing as alleged in the complaint.

      C. Adjudge and declare Defendants actions as set forth in the

complaint paragraphs above demonstrates they violated the Eight

Amendment       under     cruel    and      unusual         punishment .       Consequently,

plaintiff is entitled to an award of $100.000,                            thousand dollars

from each Defendant, which hopefully is sufficient amount to deter

Defendants from continuing such actions.

      D. Adjudge and Declares Defendants actions as set forth in

the complaint paragraphs above demonstrates they violated the U.S;

Rehabilitation Act,         and/or The Americans with Disabilities Act.

Consequently, plaintiff is entitled to an award for compensatory

damages    in the amount          of     $100. 000,     thousand dollars             from each

Defendant       which     hopefully        is     a    sufficient         amount     to     deter

Defendants from continuing such actions .

      E. Adjudge and Declares Defendants actions as set forth in

the complaint paragraphs above demonstrates they violated the U.S.

Rehabilitation . Act,       and/or The Americans with Disabilities Act.

Consequently,      plaintiff        is    entitled          to   an    award   for    punitive

                                                14
Case 3:19-cv-19126-MAS-TJB Document 1 Filed 10/16/19 Page 15 of 15 PageID: 15




damages     in the         amount   of $100. 000,           thousand dollars     from each

Defendant        which      hopefully      is    a     suf fi cient   amount     to     deter

Defendant s from continuing s uch actions.

       F.   permanent        injunction      orderi n g       defendants    t heir    agents ,

official employees, and any and all persons acting in concert with

them under color of state l aw to take all nece ssary actions to:

(1) Correcting the violations herein this complaint by immediately

stopping     the       practice     and    interfering with prisoner's                medical

treatment        as    complained     of    in       the     complaint,    and   any    other

amenities this Court deems j ust and fair.

       G.     Appoint of Counsel,

       H.     Orde r a Ju ry Trial ,

       I.     Grant        such other relief           as    the Court deems         just and

equitable .




DATE o · \ 0- ~ -     Iq
       .    Cf


                                                                     DURHAM #647007
                                                                     OS01613467
                                                             New Jersey State Prison
                                                             P.O. Box 861
                                                             Trenton, NJ 08625




                                                15
